In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-097 CR

____________________


ERIC GERARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 99101




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Eric Gerard pled guilty to burglary of
a habitation.  The trial court found the evidence sufficient to find Gerard guilty, but deferred
further proceedings, placed Gerard on community supervision for five years, and assessed
a fine of $1,000.  On January 18, 2008, the State filed a motion to revoke Gerard's
unadjudicated community supervision.  Gerard pled "true" to four violations of the
conditions of his community supervision.  The trial court found that Gerard violated the
conditions of his community supervision, found Gerard guilty of burglary of a habitation, and
assessed punishment at fifteen years of confinement.  	
	Gerard's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On June 5, 2008, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on September 24, 2008
Opinion Delivered October 1, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.